Citation Nr: 1000165	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to service connection for optic nerve 
atrophy, to include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange, and/or as 
secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1971.  He received the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Republic of Vietnam Armed 
Forces Meritorious Unit Commendation.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul. 
Minnesota.  

Although the Veteran filed a notice of disagreement for the 
issue of entitlement to service connection for diabetes 
mellitus, service connection was granted prior to the filing 
of a substantive appeal; therefore, that issue is not for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he has a hypertension due to 
Agent Orange or secondary to diabetes mellitus, and that he 
has optic nerve atrophy aggravated by diabetes mellitus.  For 
the reasons noted below, the Board finds that VA should 
attempt to obtain any pertinent VA and/or private medical 
records, not already in its possession, and afford the 
appellant additional VA examinations.  

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
Additional evidence would be useful for the Board to 
determine whether either condition is aggravated by his 
diabetes mellitus.

Hypertension

The earliest clinical evidence of hypertension is a February 
1998 private medical record which reflects that the Veteran 
had "hypertension, now controlled".  The Veteran was 
diagnosed with diabetes mellitus in September 2002.  (See 
December 2002 private medical report).  Thus, the record 
reflects that the Veteran's diagnosis of hypertension 
predates his diagnosis of diabetes by at least four and a 
half years. 

A March 2004 private medical report reflects that the 
Veteran's hypertension remained under good control.  

A March 2005 private medical record reflects that the Veteran 
remained on Lisinopril, 10 mg daily, for his blood pressure.  
It is noted that the plan was to change Lisinopril to 
Zestoretic (Hydrochlorothiazide and Lisinopril) 10/12.5; 
however, it is not clear if the change in medication was for 
hypertension or diabetic reasons.  The Veteran's blood 
pressure was 130/90.  A repeat blood pressure reading was 
150/94.  The Veteran was to return for a recheck of his blood 
pressure in two months.  The Board notes that records for 
such a return visit in May 2005 are not associated with the 
claims file.  

An October 2005 private medical record reflects that the 
Veteran's "blood pressure was quite high" at his previous 
visit and HCTZ (Hydrochlorothiazide), was added to his daily 
10 mg of Lisinopril.  The Veteran's blood pressure was 110/90 
at the October 2005 visit.  

A December 2005 private medical report reflects that the 
Veteran's hypertension was well controlled.  The report also 
reflects that the Veteran was last seen in February 2005 when 
his blood pressure was "borderline."  The Board notes that 
this does not correlate to the private medical records which 
reflect that the Veteran was seen by the same doctor in March 
and October 2005.  There are no February 2005 records 
associated with the claims file.  

An April 2006 VA medical report reflects that the Veteran 
reported that he has not required an increase in his 
hypertension medication since he was diagnosed with diabetes.  
The examiner opined that the Veteran's hypertension is not 
related to diabetes as it predates the diabetes and there has 
been no change in medication or worsening of hypertension 
since diabetes.  

Based on the private medical records noted above, the Board 
finds that clarification of the status of the Veteran's 
hypertension from September 2002 is warranted.  Specifically, 
the Board is unclear as to the reasons for the change in the 
Veteran's medication and if the high blood pressure reading 
noted in the October 2005 private medical report was acute 
and transitory, or a chronic increase in his hypertension 
condition which warranted a change in medication.  In this 
regard, the Board finds that VA should attempt to obtain any 
additional private medical records, prior to obtaining 
another VA examination and opinion.  

With regard to hypertension, the Board notes that VA does not 
currently have a stay on claims for entitlement to service 
connection for hypertension based upon exposure to Agent 
Orange.  The Secretary has not determined that a presumption 
of service connection is warranted for hypertension.  To the 
contrary, the Secretary has determined that a positive 
association does not exist between herbicide exposure and 
circulatory disorders, to include hypertension.

Optic Nerve Atrophy

The Veteran avers that his optic nerve atrophy is either 
causally related to, or aggravated by, his service-connected 
diabetes mellitus.  

A January 1999 private medical record reflects that the 
Veteran had some optic nerve damage when he was young.  

A March 2002 VA medical record reflects that the Veteran 
complained of unexplained visual loss and bilateral central 
scotomas.  The impression was multiple foci demyelination in 
the paraventricular white matter of both hemispheres.  

An April 2002 private medical record reflects that the 
Veteran complained of visual problems over the last two to 
three years.  The diagnosis was "probable new diagnosis of 
multiple sclerosis"

A May 2006 VA medical examination report reflects that the 
Veteran has a best corrected visual acuity to the right eye 
of 20/70 and to the left eye of 20/60.  He also has "optic 
atrophy which is secondary to multiple sclerosis."  The 
examiner further noted "these conditions will be aggravated 
by the diabetes."  The report also reflects that the Veteran 
stated that he was being treated at the University of 
Minnesota.  The Board notes that the claims file contains 
records from the "River Lake Clinic" in Minnesota; however, 
there is no evidence that this is related to the University 
of Minnesota.  

The Board finds that the May 2006 VA examiner's statement 
that the Veteran's conditions "will be aggravated" by 
diabetes does not address whether the Veteran's condition has 
already been aggravated by his diabetes; therefore, a remand 
for any additional records and another VA opinion is 
warranted.  The Board finds that a VA opinion as to whether 
the Veteran's eye condition has already been aggravated by 
his diabetes, and if so, to what extent would further assist 
the Board in developing a more complete picture of the 
Veteran's disability.  See 38 C.F.R. § 3.306, and 3.159(c)(4) 
(stating that a medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
above issues in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.

2.  Request the appellant to complete and 
submit a VA Form 21-4142, Authorization and 
Consent to Release Information, for records 
of treatment of the Veteran by the 
University of Minnesota, and by any other 
medical care provider who may possess 
additional records of treatment for an eye 
condition, diabetes, and/or hypertension.  
This should include any treatment records 
between March 2005 and December 2005 when 
the Veteran's medication was changed.  It 
should also include any treatment records 
related to optic nerve damage when the 
Veteran was young.

After obtaining a completed VA Form 21-
4142, the RO should attempt to obtain any 
pertinent medical records, to include VA 
records, not already associated with the 
claims file.  If any of the above searches 
for any such records yields negative 
results, this fact should be noted in the 
claims folder.  Any documents received by 
VA should be associated with the claims 
folder

3.  Thereafter, the appellant should be 
afforded VA examinations to determine the 
extent and etiology of any current eye 
condition and hypertension.  All necessary 
tests should be performed.  The examiners 
are requested to furnish an opinion 
concerning whether it is at least as likely 
as not (50 percent or greater) that the 
appellant's diabetes mellitus has 
aggravated his hypertension or eye 
condition, and if so, to what extent.  

The VA examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The examiners are requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The examiners should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical reports.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

4.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
hypertension, to include as due to exposure 
to Agent Orange and secondary to diabetes 
mellitus, and entitlement to service 
connection for an eye condition, to 
include, optic nerve atrophy, to include as 
aggravated by diabetes mellitus.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


